‘Case 7:19-cr-00780 Document 1 Filed on 04/15/19 in TXSD Page 1 of 2

AO 91 (Rev. 11/11). Criminal Complaint United States District i Gourt

UNITED STATES DISTRICT COURT

for the

 

Southern District of Texas David J. Bradley, Clerts
otal

United States of America
v.

Case No. Af - /G- 083/-M

Brian Alan HERRERA-Valenzuela (Y.0.B. 1993)
Citizenship: Mexico

Nee Ne Mee ee” ee ee” ee”

 

Defendant(s)

CRIMINAL COMPLAINT

-. I, the. complainant in this case, state that the following is true to the best of my knowledge and belief.
On or. about the date(s) of April 14, 2019 in the county of Hidalgo in the

Southern __ District of Texas , the defendant(s) violated:

 

Code Section Offense Description

21 USC § 952 knowingly and intentionally import into the United States from Mexico
21 USC § 841 . approximately 23.16 kilograms of methamphetamine, a Schedule Ii controlled
substance, and did knowingly and intentionally possess with the intent to
distribute approximately 23.16 kilograms of methamphetamine, a Schedule Il
Poets controlled substance.

This criminal complaint is based on these facts:

See Attachment "A"

af Continued on the attached sheet.

Submitted by reliable electronic means, sworn to a LE

and attested to tf lephonically per Fed. R. Cr.4.1, Complainant's signature

Shane Petrosky, HSI Special Agent

Printed name and fitle

 

  
  
 

| 4 fis fia
Swonieeetbrene ard signed in my presence.

< : - oiisi2019 se ‘OS cu. Le 2 ae,

Judge’s signature

City and state: 2: McAllen, Texas U.S. Magistrate Judge Peter E. Ormsby

Printed name and title

 
- Case 7:19-cr-00780 Document1 Filed on 04/15/19 in TXSD Page 2 of 2

ATTACHMENT.A

On April 14, 2019, a blue Ford Five Hundred driven by Brian Alan HERRERA-Valenzuela
attempted to make entry into the United States via the Hidalgo, Texas Port of Entry. At primary
inspection, Customs and Border Protection Officer (CBPO) Marin Chapa questioned
HERRERA- Valenzuela as to the purpose of his travel in the United States to which he replied he
was traveling to Hidalgo, Texas for shopping. CBPO Chapa observed HERRERA-Valenzuela
had a change in demeanor during questioning about his crossings. CBPO Chapa referred the
Ford Five Hundred and HERRERA-Valenzuela to secondary inspection.

At secondary inspection, CBPO Romualdo Iglesias escorted the vehicle to the Z-Portal X-Ray
machine where CBPO Aramis Rodriguez performed a non-intrusive scan of the vehicle and

observed anomalies in the tires. The Ford Five Hundred was then parked in the secondary area
where an intensive examination of the tires was conducted which subsequently revealed forty
(40).packages containing a white crystalline substance weighing approximately 23.16 kilograms.
The. white crystalline substance in the packages field tested positive for the properties of
methamphetamine.

HSI McAllen Special Agents conducted an interview of HERRERA-Valenzuela. During the
interview HERRERA-Valenzuela stated he was the registered owner of the vehicle. HERRERA-
Valenzuela further stated he knew he was transporting an unknown type or quantity of narcotics
in the vehicle tires. HERRERA-Valenzuela stated he was going to be paid approximately seven
thousand d(T, 000) United States Dollars for transporting the narcotics.

dos gated

 
